Citation Nr: 1213849	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  09-03 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for service-connected degenerative disc disease of the cervical spine.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected dorsal spine strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In the December 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for tinnitus.  Although the Veteran filed a timely notice of disagreement, he did not complete his appeal of this issue with the filing of a substantive appeal [VA Form 9 or similar].  The substantive appeal that was submitted in February 2009 specifically stated that the Veteran was only appealing the evaluations assigned to the cervical and dorsal spine disorders.  Accordingly, the tinnitus issue is not in appellate status and will be discussed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A review of the record shows that the Veteran was last afforded a VA examination in November 2006 as to his service-connected cervical spine and dorsal spine disabilities.  He essentially contends that his service-connected disabilities have since increased in severity.  See the February 2012 Informal Hearing Presentation (IHP).  Specifically, the Veteran has reported flare-ups which occur every two to three weeks and last one to two days in duration.  He has also reported sharp and burning pain.  

In light of the foregoing, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's service-connected cervical spine and dorsal spine disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination]; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) [Court determined that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]; Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse].

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims of entitlement to increased disability ratings for service-connected cervical spine and dorsal spine disabilities.  

Based on his response and after obtaining any appropriate release from the Veteran, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. The RO should thereafter schedule the Veteran for a VA examination for his service-connected degenerative disc disease of the cervical spine and dorsal spine strain.  The claims folder is to be provided to the examiner for review in conjunction with the examination.  

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and the extent of any functional loss due to the Veteran's service-connected cervical spine and dorsal spine disabilities as well as any neurological and orthopedic manifestations.  In particular, the examiner should indicate the point during range of motion testing that motion is limited by pain as well as the impact of weight-bearing on the Veteran's range of motion.  

Consideration should be given to any loss due to reduced or excessive excursion, or due to decreased strength, speed, or endurance, as well as any functional loss due to absence of necessary structures, deformity, adhesion, or defective innervation.  In particular, the examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 
The examiner's inquiry in this regard should not be limited to muscles or nerves, but should include all structures pertinent to movement of the joint.

It is important for the examiner's report to include a description of the above factors that pertain to functional loss due to the cervical spine and dorsal spine disabilities that develops on use.  

Based on current examination of the Veteran as well as review of the evidence of record to include postservice treatment reports and prior physical examinations of the Veteran, the examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  Any report prepared must be typed.

The Veteran must also be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter advising the Veteran of the time, date, and location of the scheduled examination must be included in the claims folder, and must demonstrate that it was sent to the Veteran's last known address of record.  If the Veteran fails to report to the examination, the record must indicate whether this notification was returned as undeliverable.

3. Thereafter, the RO should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


